tax exempt and department of the treasury internal_revenue_service washington d c ‘2 l h government entities division jun uil no legend company a plan x ’ dear this is in response to a request for a private_letter_ruling dated date which was submitted by your authorized representative your authorized representative supplemented this request with correspondence dated date which was restated and superseded by a letter dated date and date your request involves the applicability of sec_401 of the internal_revenue_code code to certain preferred_stock your authorized representative has submitted the following facts and representations in support of this request plan x is not an employee_stock_ownership_plan company a maintains plan x a defined_contribution_plan which your authorized representative represents is qualified under sec_401 of the code plan x uses the calendar_year as its plan_year esop within the meaning of sec_4975 plan x includes a cash_or_deferred_arrangement as described in sec_401 and provides for a discretionary employer_matching_contribution which may be made in the form of employer_securities pursuant to this provision of plan x common_stock has been contributed to plan x your authorized representative has represented that company a has one class of preferred_stock which was traded on the over-the-counter bulletin board otcbb until date and anticipates that this class of preferred_stock stock will be traded again on the otcbb by the end of the calendar_year page of your authorized representative has also represented that company a has issued several other classes of preferred_stock and that none of these classes of preferred_stock or the common_stock issued by company a or any member of the company a controlled_group are or have been since date readily_tradable on an established_securities_market within the meaning of sec_1_401_a_35_-1 ii of the final regulations your authorized representative has requested a ruling that the shares of company a’s stock did not qualify as publicly_traded_employer_securities under code sec_401 when they were traded on the otcbb until date and will not qualify as such securities when they are traded by the end of the calendar_year code sec_401 sets forth requirements that must be met for a_trust forming part of a stock bonus pension or profit-sharing_plan to be qualified under sec_401 a the pension_protection_act of added code sec_401 generally effective for plan years beginning after date sec_401 provides in general that a_trust which is part of an applicable_defined_contribution_plan shall not be treated as a qualified_trust unless the plan meets certain diversification requirements code sec_401 states in general that the term applicable_defined_contribution_plan means any defined_contribution_plan which holds any publicly_traded_employer_securities with exceptions for certain esops and one-participant plans code sec_401 states in general that a plan holding employer_securities which are not publicly_traded_employer_securities shall be treated as holding publicly_traded_employer_securities if any employer_corporation or any member of a controlled_group_of_corporations which includes such employer_corporation has issued a class of stock which is a publicly traded employer_security code sec_401 states that the term publicly_traded_employer_securities means employer_securities which are readily_tradable on an established_securities_market the final regulations under code sec_401 are effective and applicable for plan years beginning on or after date the regulations provide that for the period after the statutory effective date and before the regulatory effective date a plan must comply with code sec_401 during this period a plan is permitted to rely on notice_2006_107 2006_2_cb_1114 the proposed_regulations or the final regulations for purposes of satisfying the requirements of sec_401 sec_1_401_a_35_-1 i of the final regulations states that a security is publicly traded if it is readily_tradable on an established_securities_market page of sec_1_401_a_35_-1 ii of the final regulations provides that a security is readily_tradable on an established_securities_market if a the security is traded on a national securities exchange that is registered under section of the securities exchange act of or b the security is traded on a foreign national securities exchange that is officially recognized sanctioned or supervised by a governmental authority and is deemed by the securities_and_exchange_commission sec as having a ready market under sec rule 15c3-1 if a security is not traded on a national securities exchange that is registered under section of the securities exchange act of then the security would not be publicly traded for purposes of code sec_401 unless it is traded on a foreign securities exchange and has a ready market as deemed by the sec under sec rule the otcbb is not and has not been since one of the exchanges registered under section a of the securities exchange act of therefore a security which is traded only on the otcbb is not publicly traded for purposes of code sec_401 your authorized representative has represented that in addition to the stock company a has issued a class of common_stock and several classes of preferred_stock and that none of these other classes of stock issued by company a or any member of the company a controlled_group are or have been since date readily_tradable on an established_securities_market within the meaning of sec_1_401_a_35_-1g i of the final regulations accordingly we conclude with respect to your requested ruling that the shares of company a’s stock did not qualify as publicly_traded_employer_securities under code sec_401 when they were traded on the otcbb until date and will not qualify as such securities when they are traded on the otcbb by the end of the calendar_year therefore the stock will not cause plan x which holds common_stock that is not publicly traded to be treated as holding publicly_traded_employer_securities under code sec_401 a f this ruling is based on the assumption that plan x will meet the requirements of sec_401 of the code at all times relevant to the transactions described herein this ruling is also based on the assumption that the stock is not a security described in sec_1_401_a_35_-1 ii b of the final regulations this ruling is also based on the assumption that in the otcbb will not bea national securities exchange that is registered under section of the securities exchange act of this ruling is directed only to the taxpayer requesting it sec_61 k of the code provides that it may not be used or cited as precedent page of pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representatives if you wish to inquire about this ruling please contact correspondence to se t ep ra gi1 please address all sincerely yours william b hulteng manager employee_plans technical enclosures deleted copy of letter_ruling notice of intention to disclose ce
